                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

Civil Action No. 19-cv-0950-WJM-NRN

JANE DOE, through her mother and next friend Megan Doe,

       Plaintiff,

v.

BRIGHTON SCHOOL DISTRICT 27J;
CHRIS FIELDER, individually, and in his official capacity as superintendent of Brighton
27J School District;
SHELLY GENEREUX, individually, and in her official capacity as a principal with
Brighton 27J School District;
DAVID SMITH, individually, and in his official capacity as an assistant principal with
Brighton 27J School District;
JANELLE WEAVER, individually, and in her official capacity as an assistant principal
with Brighton 27J School District; and
DESIREE QUINTANILLA, individually, and in her official capacity as an Intervention
Specialist with Brighton 27J,

       Defendants.


                    ORDER GRANTING IN PART AND DENYING IN PART
                          DEFENDANTS’ MOTION TO DISMISS


       On April 1, 2019, Plaintiff Jane Doe, through her mother and next friend Megan

Doe (“Plaintiff’s Mother”), filed the instant action asserting claims under Title IX of the

Educational Amendments of 1972, 20 U.S.C. §§ 1681 et seq. (“Title IX”), against

Defendant Brighton School District 27J (the “District”), as well as equal protection

claims for sex discrimination and deliberate indifference to sex discrimination under 42

U.S.C. § 1983 against Defendants Chris Fiedler, Shelly Genereux, David Smith, Janelle

Weaver, and Desiree Quintanilla (together, “Individual Defendants”) in their individual

and official capacities. (ECF No. 15.) Plaintiff also seeks declaratory and injunctive
relief. (Id. ¶¶ 198–203.)

       Before the Court is Defendants’ Motion to Dismiss (the “Motion”). (ECF No. 28.)

For the reasons explained below, the Motion is granted in part and denied in part.

                                       I. BACKGROUND

       The Court accepts the following facts as true for purposes of the Motion. At the

time of the events giving rise to this action, Plaintiff attended Brighton High School

(“BHS”), which is part of the District. (ECF No. 15 ¶ 8.) On September 17, 2018,

Plaintiff was sexually assaulted and raped by a fellow BHS student, “Student 1,” at

Plaintiff’s residence. (Id. ¶ 9.) Thereafter, Student 1 engaged in unlawful sexual

contact against Plaintiff, by groping her and putting his hands on her body despite her

protestations, on BHS property. (Id. ¶¶ 10–11.)

       On Tuesday, October 30, 2018, Detective Lara-Rush at the Adams County

Sheriff’s Department informed Plaintiff’s Mother that Student 1 had sexually assaulted

Plaintiff.1 (Id. ¶ 12.) Det. Rush also told Plaintiff’s Mother that Student 1 had engaged

in unlawful sexual contact with another BHS student (“Student 2”) in May 2018, and that

she had informed BHS officials about that assault on May 10, 2018. (Id. ¶¶ 13–15.)

Det. Rush advised Plaintiff’s Mother that she would inform BHS officials of Student 1’s

sexual assault and rape of Plaintiff. (Id. ¶ 17.)

       On Wednesday, October 31, 2018, BHS counselor Ryan Sullivan called

Plaintiff’s Mother to inform her that Plaintiff was “not being herself and seemed very



       1
         Plaintiff refers to the detective as “Lara-Rush” or “Ms. Rush,” while Defendants refer to
her as “Rush-Lara.” (ECF No. 15 ¶ 12; ECF No. 28 at 3.) The Court will refer to her as “Det.
Rush.”

                                                2
troubled.” (Id. ¶ 22.) Plaintiff’s Mother told Sullivan that something horrific had

happened to Plaintiff but did not share the details with him. (Id. ¶ 23.)

       On Thursday, November 1, 2018, Det. Rush told BHS assistant principal Sm ith

that Student 1 “had sexually assaulted [Plaintiff].” (Id. ¶ 18.) Det. Rush also

recommended that Student 1 be segregated from Plaintiff and that BHS establish a

safety plan for Plaintiff because she and Student 1 could not be in the sam e class.

Finally, Det. Rush told Smith that Plaintiff was the second person who Student 1 had

sexually assaulted. (Id. ¶ 19.)

       On Friday, November 2, 2018, Det. Rush called Plaintiff and Plaintiff’s Mother to

schedule a forensic interview. (Id. ¶ 24.) On Monday, November 5, 2018, the forensic

interview took place at Ralston House, an organization that works with child victims of

abuse. (Id. ¶ 25.)

       On November 6, 2018, Plaintiff’s Mother made an appointment for Plaintiff to see

a counselor. (Id. ¶ 29.) Plaintiff’s Mother also spoke with Sullivan, and told him about

the sexual assault and rape. (Id. ¶ 30.) She asked counselor Sullivan about Plaintiff’s

options, given that Plaintiff’s “mental and emotion health had deteriorated such that she

could no longer force herself to go to school.” (Id. ¶ 31.) She also questioned why

Student 1 was still attending BHS. (Id. ¶ 32.) Sullivan told Plaintiff’s Mother that

Plaintiff had three options: change schools, leave class several minutes early to avoid

other students in the hallways, or use homebound services. (Id. ¶ 33.)

       Plaintiff’s Mother seemingly spoke with Sullivan again that evening. (Id. ¶ 35.)

She informed Sullivan that Student 1 now appeared everywhere Plaintiff would go in



                                             3
school, that Student 1 was intimidating Plaintiff, and that Student 1’s friends were

talking loudly at BHS and commenting that Plaintiff was trying to ruin Student 1'’s life.

(Id. ¶¶ 37–39.) Plaintiff’s Mother told Sullivan that the comments occurred frequently

and caused Plaintiff such stress that she came home from BHS in hives. (Id. ¶ 40.)

       Also on November 6, Plaintiff’s Mother contacted intervention specialist

Quintanilla, and left a voicemail asking for Quintanilla to return her call. (Id. ¶ 34.) On

November 7, Plaintiff’s Mother called Quintanilla again, and left another voicemail

asking Quintanilla to return her call because Plaintiff was being intimidated by Student 1

and his friends. (Id. ¶ 45.)

       Also on November 7, Plaintiff talked to Sullivan and told him that she “felt that

she was being punished for speaking up and that she [was] tired of the school because

it hurts victims.” (Id. ¶ 44.) Sullivan again contacted Plaintiff’s Mother to inform her that

he could not remove Student 1 from BHS. After Plaintiff came home from school,

Plaintiff’s Mother wrote Sullivan an e-mail to inform him that Plaintiff “came home a

complete mess over this situation and with hearing more and more rumors.’” (Id. ¶ 58.)

She stated that Plaintiff was “a mental mess,” physically ill as a result, and that BHS

made Plaintiff feel as if she had done something wrong. (Id. ¶ 59.)

       That same day, Plaintiff’s Mother e-mailed Smith to inform him that the school

was “making a victim feel like a predator,” that Plaintiff could not “handle any more

stress,” and that BHS was “causing permanent harm.” (Id. ¶ 60.)

       That same day, Plaintiff’s Mother contacted BHS’s other assistant principal,

Weaver. (Id. ¶ 42). Plaintiff’s Mother left two voicemails for Weaver, who called her



                                              4
back later that day. (Id. ¶¶ 42, 52.) When Plaintiff’s Mother spoke with Weaver, she

informed her of the sexual assault and rape of Plaintiff, and Plaintiff’s subsequent

experience of intimidation by Student 1 and his friends at BHS. (Id. ¶ 52.) Plaintiff’s

Mother also told Weaver that Plaintiff “wanted to die.” (Id.) Weaver offered the same

options that Sullivan had: moving schools, leaving class early to avoid other students,

or receiving homebound services. (Id. ¶ 53.) Weaver did not offer or suggest any way

to prevent Student 1 from contacting Plaintiff. (Id.) Plaintiff’s Mother expressed

concern that Student 1 remained at BHS, and that no steps had been taken to

discipline him or prevent him from contacting Plaintiff. (Id. ¶ 55.) In response, Weaver

told Plaintiff’s Mother that Student 1 “had just as much of a right to be at BHS as

[Plaintiff] had,” and that Weaver could not do anything until criminal charges were filed

against Student 1. (Id. ¶¶ 56–57.)

       Also on November 7, Plaintiff’s Mother contacted District personnel. She called

District superintendent Fiedler, and left a detailed message about the assault and

subsequent harassment with the receptionist. (Id. ¶ 47.) She also left a voicemail for

the District’s Director of Student Achievement and Professional Learning, Dr. Richard

Patterson, which described the sexual assault, subsequent events at BHS, Plaintiff’s

deteriorating mental health, Plaintiff’s Mother’s attempts at discussing the events with

BHS officials, and the inadequacy of the options provided by BHS. (Id. ¶ 48.)

       Plaintiff also alleges on information and belief that principal Genereux “would

have been informed of [Student 1’s] prior sexual assault of a BHS student in May 2018,

[Student 1’s] sexual assault and rape of [Plaintiff], and the intimidation and harassment



                                            5
[Plaintiff] has been experiencing daily at BHS” and would have “communicated about

these events with BHS assistant principals, Mr. Smith and Ms. Weaver.” (Id. ¶ 114.)

       On November 8, Dr. Patterson returned Plaintiff’s Mother’s phone call and

informed her that Quintanilla would handle the situation. (Id. ¶ 63.) That same day,

Quintanilla returned Plaintiff’s Mother’s calls. Plaintiff’s Mother described Student 1’s

sexual assault and rape of Plaintiff, as well as Plaintiff’s deteriorating mental and

emotional health. (Id. ¶ 61.) Quintanilla initially told Plaintiff’s Mother that Student 1

could not be kicked out of school, but later informed her that Student 1 had been

suspended from BHS for five days. (Id. ¶¶ 62, 64.)

       On November 9, Plaintiff saw a new counselor, who determined that Plaintiff had

suffered “extensive emotional and mental damage from the sexual assault and rape as

well as from her experiences at BHS.” (Id. ¶ 65.) The counselor recommended Plaintiff

see a doctor to get a prescription for anti-depression medication. (Id. ¶ 66.)

       Also on November 9, Smith called Plaintiff’s Mother to inform her that Weaver

was working on a plan for Plaintiff’s academics. (Id. ¶ 67.) At that time, Plaintiff’s

Mother told Smith that Plaintiff had been intimidated at BHS and that BHS had not done

enough to protect Plaintiff from bullying and intimidation by Student 1 and his friends.

(Id. ¶ 68.) Smith claimed that he was unaware of the bullying. (Id.)

       Later that day, Weaver and Quintanilla called Plaintiff’s Mother, who expressed

concern about the fallout from Student 1’s suspension and Plaintiff’s deteriorating

mental health. (Id. ¶¶ 70–71.) Weaver and Quintanilla did not answer questions about

Student 1’s return to school and BHS’s plan to address bully ing. (Id. ¶¶ 70, 72.) They



                                              6
also apparently refused Plaintiff’s Mother’s request for a 504 Plan or Individualized

Education Plan (“IEP”). (Id. ¶ 69.)

       After that phone call, Plaintiff, Plaintiff’s Mother, Weaver, Quintanilla, and Smith

met to discuss the sexual assault and ensuing bullying and harassment. (Id. ¶ 93.)

They discussed that Student 1’s friends had followed Plaintiff around BHS claiming that

Plaintiff was trying to ruin Student 1’s life with lies, and that a student had also called

Plaintiff a whore or slut in the hallway. (Id. ¶¶ 74–75.) Plaintiff’s Mother also told

Weaver, Quintanilla, and Smith that Plaintiff’s mental health had been impacted by the

assault and subsequent bullying. She again asked for BHS to evaluate Plaintiff for

additional services, such as a 504 Plan or IEP. (Id. ¶ 80, 82.) Smith, Weaver, and

Quintanilla rejected the idea of evaluating Plaintiff for a 504 Plan or IEP beause “she

was in crisis and the evaluation would be skewed.” (Id. ¶ 82.)

       On December 4, Student 1 returned to BHS, despite still being suspended, and

remained on campus for several hours. (Id. ¶ 83.) Presumably, Student 1’s five-day

suspension beginning November 8 was extended through at least December 4.

Apparently due to a miscommunication between BHS and Student 1, he erroneously

believed that he could return to BHS. (Id. ¶ 96.) Plaintiff’s Mother called Weaver to

report that Student 1’s new car had been on the BHS campus “multiple times” (although

Plaintiff had only recently learned that the car belonged to Student 1), and that Student

1 had “been on BHS grounds for lunch with his friends every day.” (Id. ¶ 88.) She also

reported an incident in which another student, “Student 3,” repeatedly asked Plaintiff

about Student 1 during a math class and the math teacher did not immediately stop



                                              7
Student 3’s harassment of Plaintiff. (Id. ¶ 86.)

       On December 5, Plaintiff’s Mother spoke to Weaver and Smith and relayed that

Plaintiff had a 47-minute panic attack when she saw Student 1’s friends gather around

his car on campus. (Id. ¶ 91.) Weaver and Smith told her that security had been

informed about the vehicle and was prepared to cite Student 1 for trespassing, provided

that BHS officials were informed next time the vehicle was on campus. (Id. ¶ 93.)

       On December 6, Plaintiff’s Mother expressed to Quintanilla her frustration at

BHS’s lack of response to the sexual assault and subsequent bullying, particularly

because BHS had “no protection in place for [Plaintiff].” (Id. ¶ 94.) Quintanilla

explained the difficulty of ensuring that Student 1 would not come to BHS, and stated

that the only way to ensure Plaintiff did not encounter Student 1 would be for Plaintiff to

not come to BHS. (Id. ¶ 97.)

       Plaintiff continued to have panic attacks and suffer from depression in January

and February 2019. (Id. ¶¶ 102–13.) On January 8, Plaintiff’s Mother reported to

Weaver that the verbal harassment continued both at BHS and on social media. On

February 9, Plaintiff’s Mother reported to Det. Rush that Student 1’s girlfriend, “Student

4,” messaged Plaintiff on Instagram, asked “what did you want to gain from accusing

[Student 1] of all the things you did,” accused Plaintiff of lying and seeking attention,

and stated “I hope no one ever forgives you.” (Id. ¶¶ 105–08.) As a result of those

messages, Plaintiff attempted suicide. (Id. ¶ 109.) BHS required Student 4 to sign a

contract stating that she would not contact Plaintiff again. (Id. ¶ 110.)

       Since reporting the sexual assault and rape, Plaintiff felt exiled from school



                                              8
because of the resulting harassment, and was unable to return to BHS. (Id.

¶¶ 112–13.) Plaintiff has instead enrolled in homebound services to complete her

school work. (Id. ¶ 113.)

                                    II. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

claim in a complaint for “failure to state a claim upon which relief can be granted.” The

Rule 12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-

pleaded factual allegations and view them in the light most favorable to the plaintiff.”

Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling

on such a motion, the dispositive inquiry is “whether the complaint contains ‘enough

facts to state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy

which must be cautiously studied, not only to effectuate the spirit of the liberal rules of

pleading but also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567

F.3d 1169, 1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-

pleaded complaint may proceed even if it strikes a savvy judge that actual proof of

those facts is improbable, and that a recovery is very remote and unlikely.’” Id. (quoting

Twombly, 550 U.S. at 556).

                                        III. ANALYSIS

A.     Title IX Deliberate Indifference to Sexual Harassment (Claim 1)

       Title IX states that, with limited exceptions not relevant here, “[n]o person in the

United States shall, on the basis of sex, be excluded from participation in, be denied the



                                                9
benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance.” 20 U.S.C. § 1681. Plaintiff alleges that the

District receives federal funding. (ECF No. 15 ¶ 153.) A recipient “of federal funds may

be liable under Title IX for its own conduct in being deliberately indifferent to student-

on-student harassment.” Rost ex rel. K.C. v. Steamboat Springs RE-2 Sch. Dist., 511

F.3d 1114, 1119 (10th Cir. 2008). A school district is liable under T itle IX if it “(1) has

actual knowledge of, and (2) is deliberately indifferent to, (3) harassment that is so

severe, pervasive and objectively offensive as to (4) deprive access to the educational

benefits or opportunities provided by the school.” Id.; see also Davis v. Monroe Cnty.

Bd. of Educ., 529 U.S. 629, 650 (1999).

       Defendants argue that Plaintiff has not plausibly alleged that an “appropriate

person” had actual knowledge of discrimination before November 7, 2018; that any

specific harassment was “severe, pervasive, and objectively offensive”; or that district

officials were deliberately indifferent at the point that they had actual knowledge of the

harassment. (ECF No. 28 at 7–14.)

       1.     Actual Knowledge of Harassment

       A recipient of federal funds is liable only if an “appropriate person”—who “at a

minimum has authority to address the alleged discrimination and to institute corrective

measures on the recipient’s behalf”—knows of the harassment. Gebser v. Lago Vista

Indep. Sch. Dist., 524 U.S. 274, 290 (1998); see BPS v. Bd. of Trs. for Colo. Sch. for

the Deaf & Blind, 2015 WL 5444311, at *11 (D. Colo. Sept. 16, 2015).

       Defendants argue that no appropriate person had actual knowledge of the



                                              10
harassment until November 7, 2018, when Plaintiff’s Mother reported the harassment to

Smith and Weaver. (ECF No. 28 at 7–9.) In particular, Defendants contend that Det.

Rush’s conversation with Smith on November 1, 2018, did not give an appropriate

person knowledge of harassment because it addressed only the off-campus assault.

(Id. at 9.) Defendants further argue that the report to Sullivan on November 6, 2018,

was inadequate because Sullivan is not an “appropriate person” under Title IX.

(Id. at 8.)

        Defendants narrowly read Plaintiff’s allegations of the report to Smith, and claim

that the “Complaint alleges Mr. Smith knew by November 1, 2018 that Plaintiff had

been assaulted off-campus.” (ECF No. 28 at 9.) This reading is not supported by the

text of the Complaint.

        According to the Complaint, on November 1, 2018, Rush informed Smith that

Student 1 “had sexually assaulted [Plaintiff],” and recommended that BHS segregate

Student 1 from Plaintiff and put a safety plan in place for Plaintiff. (ECF No. 15 ¶¶ 18,

20.) The Complaint does not clarify whether Det. Rush informed Smith of the off-

campus sexual assault and rape on September 17, 2018, or the other instances of on-

campus sexual assaults during which Student 1 “groped [Plaintiff], and he put his hands

on her body despite [Plaintiff] telling him to stop.” (See id. ¶¶ 9–11.) Viewing the well-

pleaded allegations in the light most favorable to Plaintiff, Plaintiff has alleged that

assistant principal Smith knew about Student 1’s on-campus sexual assault of Plaintiff

as of November 1, 2018. 2 While Defendants may be able to demonstrate at a later


        2
         Because Plaintiff has plausibly alleged that Smith knew of the on-campus sexual
assaults as of November 1, the Court need not resolve whether the off-campus rape, and

                                             11
stage of this case that, on November 1, 2018, Det. Rush only informed Smith about the

off-campus rape, Plaintiff has made plausible allegations in the Complaint that Smith,

who is undisputedly an “appropriate person” in the context of this legal claim, had actual

knowledge of the on-campus sexual assault as of November 1, 2018. (See id. ¶¶ 18,

20, 135.)

         Because the Court concludes that Plaintiff has adequately alleged that an

“appropriate person” had actual knowledge of the on-campus sexual assault as of

November 1, 2018, the Court need not address at this tim e whether Sullivan is an

“appropriate person” under Title IX.

         2.    Severe, Pervasive, and Objectively Offensive Harassment

         Defendants argue that the verbal harassment endured by Plaintiff after she

reported the rape and sexual assault does not rise to the level of “severe, pervasive,

and objectively offensive conduct” required to state a Title IX claim. (ECF No. 28 at

9–11.) In response, Plaintiff argues that “allegations of bullying, harassment,

intimidation, and name-calling of Plaintiff . . . occur[ring] within the context of a sexual

assault and rape of Plaintiff . . . takes Plaintiff’s allegations out of the realm of

generalized bullying and into the realm of prohibited sexual harassment.” (ECF No. 33

at 6.)

         “To be severe, pervasive, and objectively offensive, the behavior must be serious




knowledge thereof, is a basis for imposing liability under Title IX. See Rost, 511 F.3d at 1121
(explaining that “merely because the principal thought that the school could discipline students
for conduct occurring outside the school grounds says nothing about whether it was appropriate
given what occurred here . . . . This is not a situation where a school district learned of a
problem and did nothing”).

                                              12
enough to have a ‘systemic effect’ of denying equal access to an education.” BPS,

2015 WL 5444311, at *13. Multiple instances of sexual assault are “severe, pervasive,

and objectively offensive” harassment. See Murrell v. Sch. Dist. No. 1, Denver, Colo.,

186 F.3d 1238, 1248 (10th Cir. 1999). In addition, a “single, serious sexual assault can

meet the severe, pervasive, and offensive standard.” Doe 1 v. Howard Univ., 396 F.

Supp. 3d 126, 136 n.2 (D.D.C. 2019). For example, in Farmer, the defendant did not

contest that the sexual harassment—in that case, rape—suffered by the plaintiffs was

“sufficiently extreme” to be severe, pervasive and objectively offensive. Farmer v. Kan.

State Univ., 918 F.3d 1094, 1104 n.4 (10th Cir. 2019). Moreov er, a single instance of

severe, sexual abuse of a plaintiff coupled with a defendant’s “pervasive deliberate

indifference” may also constitute a “severe, pervasive, and objectively offensive

environment.” BPS, 2015 WL 5444311, at *14.

       Plaintiff alleges that she was raped by Student 1, sexually assaulted on-campus

by Student 1, and subjected to verbal harassment as a result of reporting the rape and

sexual assault. (ECF No. 15 ¶¶ 9–11, 37–41, 45–46, 53, 59–60.) T he Court holds that

allegations of on-campus sexual assaults, combined with the harassment from peers

after reporting the assaults and rape, and further combined with Defendants’ failure to

take action when first reported, are sufficient to allege severe, pervasive, and

objectively offensive harassment under Title IX. See Murell, 186 F.3d at 1248; Farmer,

918 F.3d at 1104 n.4; BPS, 2015 WL 5444311, at *14. The Court notes that Plaintiff

will likely need evidence or further details regarding the on-campus sexual assaults and

harassment to survive a motion for summary judgment. However, at this stage of the



                                            13
litigation, Plaintiff has plausibly alleged severe, pervasive, and objectively offensive

harassment that effectively denied her equal access to an education.

       3.     Deliberate Indifference

       “Once a funding recipient . . . has actual knowledge of sexual harassment that is

severe, pervasive and objectively offensive . . . , the recipient cannot, acting with

deliberate indifference, turn a blind eye to that harassment.” Farmer, 918 F.3d at 1104.

In the Tenth Circuit, a plaintiff is not required to prove further sexual harassment after

reporting. Id. Instead, a plaintiff must allege that the defendant’s deliberate

indifference “cause[d] students to undergo harassment or ma[d]e them liable or

vulnerable to it.” Farmer, 918 F.3d at 1104. But see Kollaritsch v. Michigan State Univ.

Bd. of Trustees, 944 F.3d 613, 628 (6th Cir. 2019) (Thapar, J., concurring) (adopting a

narrower reading of Davis, and requiring that a student “allege that the school’s

deliberate indifference actually led to harassment, not that it only made such

harassment more likely”); Karasek v. Regents of the Univ. of Cal., 2020 WL 486786, at

*8 n.2 (9th Cir. Jan. 30, 2020) (noting the circuit split between the Sixth and Tenth

Circuits).

       In Farmer, the Tenth Circuit held that the plaintiffs sufficiently pled that the

university’s “deliberate indifference to their reports of rape made them vulnerable to

harassment by alleging that the fear of running into their student-rapists caused them”

to change their behavior on campus. 918 F.3d at 1104–05. The Tenth Circuit

concluded that the plaintiffs had alleged “more than a general fear of running into their

assailants” because they alleged “that their fears have forced them to take very specific



                                             14
actions that deprived them of the educational opportunities offered to other students.”

Id. at 1105. The court further explained that a “Title IX plaintiff’s alleged fear of

encountering her attacker must be objectively reasonable, but under the horrific

circumstances alleged here Plaintiffs have adequately alleged that [the university’s]

deliberate indifference to their rape reports reasonably deprived them of educational

opportunities available to other students.” Id. In the Court’s view, the Farmer decision

is better-reasoned and legally sounder that the Sixth Circuit’s approach to this issue,

and it will follow the Farmer court’s lead on the pleading standard to apply in these

circumstances.

       Here, Plaintiff alleges that after Smith knew of the sexual assault on November 1

and before BHS or the District took any action starting November 8, Student 1

intimidated her on campus, began to appear “everywhere [she] would go in school,” and

that Student 1’s friends and other students were directing hostile verbal comments

toward Plaintiff and otherwise intimidating her. (ECF No. 15 ¶¶ 37–41.) For example,

Plaintiff alleges that Student 1’s friends were “talking loudly at BHS, saying that

[Plaintiff] and girls were trying to ruin [Student 1’s] life.” (Id. ¶ 39.) As a result, Plaintiff

suffered “such severe stress that she came home from BHS in hives.” (Id. ¶ 40.)

Plaintiff’s Mother also noted that Plaintiff’s “mental and emotional health had

deteriorated such that she could no longer force herself to go to school.” (Id. ¶ 31.)

       The Court finds that Plaintiff has plausibly alleged an objectively reasonable fear

of encountering Student 1, and that BHS’s deliberate indif ference to the November 1

report of sexual assault made to an assistant principal deprived Plaintiff, for at least a



                                                15
week, of educational opportunities available to other students. See Farmer, 918 F.3d at

1105; Doe v. Sch. Dist. No. 1, Denver, Colo. (“Sch. Dist. No. 1 2020”), 2020 WL

209854, at *4 (D. Colo. Jan. 14, 2020) (finding that a supervising teacher’s delay in

reporting sexual assault did not amount to deliberate indifference where there was no

allegation that the plaintiff experienced additional harassment during the period of

delay). Plaintiff has therefore stated a Title IX claim for deliberate indifference to sexual

harassment against the District. Accordingly, the Court denies Defendants’ Motion as

to this claim.

B.     Title IX Retaliation (Claim 2)

       The Supreme Court has recognized that “[r]etaliation against a person because

that person has complained of sex discrimination is another form of intentional sex

discrimination encompassed by Title IX’s private cause of action.” Jackson v.

Birmingham Bd. of Educ., 544 U.S. 167, 173 (2005). To prove a retaliation claim, a

plaintiff is required to establish that she suffered adverse action because of her

protected activity. Berry v. Mission Grp. Kansas, Inc., 463 F. App’x 759, 766 (10th Cir.

2012). When a plaintiff cannot directly establish retaliation, she may instead rely on the

three-step, burden shifting framework established in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802–04 (1973). See Hiatt v. Colo. Seminary, 858 F.3d 1307,

1315 n.8 (10th Cir. 2017) (“Title VII is the most appropriate analogue when defining

Title IX’s substantive standards” (internal quotation marks omitted)); Berry, 463 F. App’x

at 766 & n.7.

       Under the McDonnell Douglas three-step analysis, a plaintiff must first set forth a



                                             16
prima facie case of retaliation. Hiatt, 858 F.3d at 1316. If plaintiff establishes a prima

facie case, the burden shifts to defendant to articulate a legitimate, non-discriminatory

basis for its employment decision. Id. If the defendant does so, the inference of

discrimination drops out and the burden shifts back to the plaintiff to show that

defendant’s proffered reason is pretextual. Id.

       Plaintiff and Defendants both cite the standard used in Tackett v. University of

Kansas for the elements of a Title IX retaliation claim:

              To state a claim for retaliation under Title IX, a plaintiff must
              allege that: 1) he or she engaged in protected activity;
              2) defendant had knowledge of the protected activity;
              3) materially adverse school-related action was taken
              against plaintiff; and 4) there was a causal connection
              between the protected activity and the adverse action.

234 F. Supp. 3d 1100, 1109 (D. Kan. 2017); see also Doe v. Sch. Dist. No. 1, Denver,

Colo. (“Sch. Dist. No. 1 2019”), 2019 WL 3425236, at *6 (D. Colo. July 30, 2019) (using

Tackett standard); Higgins v. Saavedra, 2018 WL 327241, at *9 (D.N.M. Jan. 8, 2018)

(same).

       The Tackett standard, however, states only the elements of a prima facie case of

Title IX retaliation. See Nave v. Indep. Sch. Dist. No. 20 of LeFlore Cty., 2018 WL

6419296, at *6 (E.D. Okla. Dec. 6, 2018) (describing the same elements in Tackett as

the elements of a prima facie case of Title IX retaliation). Because the Tenth Circuit

has endorsed the McDonnell Douglas standard for Title IX retaliation claims, the Court

will consider the Tackett standard with respect to the elements of a prima facie case,

which is the first element of the burden-shifting analysis for Title IX retaliation under

McDonnell Douglas framework.


                                             17
       Defendants essentially argue that Plaintiff fails to allege a prima facie case of

Title IX retaliation because she fails to allege (1) a materially adverse school-related

action, or (2) any causal connection between Plaintiff’s protected activity and the

adverse action that would support a finding of retaliatory animus. (ECF No. 28 at

14–15; ECF No. 34 at 7.) Plaintiff responds that “within a short time period from raising

complaints . . . Defendants suggested that Plaintiff, the victim, leave school instead of

the perpetrator and refused Mother’s requests to evaluate Plaintiff for an IEP or 504

plan.” (ECF No. 33 at 12.) Defendants claim that Plaintiff’s allegation regarding the

IEP and 504 Plan “does not appear in her Com plaint.” (ECF No. 34 at 7–8.) While the

allegations of retaliation do not appear in the section titled “Second Claim for Relief . . .

Retaliation in Violation of Title IX,” Plaintiff alleges elsewhere in the Complaint that she

requested an IEP and 504 Plan after she reported the sexual assault and harassment

to BHS, and that her request was denied shortly thereafter. (ECF No. 15 ¶¶ 69,

80–82.)

       Plaintiff therefore alleges a materially adverse, school-related action. Plaintiff’s

Mother asked BHS to evaluate Plaintiff for an IEP or 504 Plan so that Plaintiff could

access additional services, given the state of Plaintiff’s mental health. (Id. ¶¶ 80–81.)

BHS denied the request. (Id. ¶ 82.) Under the circumstances, BHS’s denial of a

request to perform an evaluation of Plaintiff for an IEP or 504 Plan was a materially

adverse, school-related action. On this record, however, the Court has no reasonable

basis from which it can infer that Defendants’ suggestion that Plaintiff leave school,

among other options presented to Plaintiff, is itself a separate and distinct materially

adverse action. See Sch. Dist. No. 1 2019, 2019 WL 3425236, at *6.

                                             18
       The Court thus considers whether there is a causal connection between

Plaintiff’s protected activity (complaining of sexual harassment) and the adverse action

(denying Plaintiff an evaluation for an IEP or 504 Plan). See Tackett, 234 F. Supp. 3d

at 1106. “To establish a causal connection, a plaintiff must present evidence of

circumstances that justify an inference of retaliatory motive.” Laul v. Los Alamos Nat’l

Labs., 765 F. App’x 434, 441–42 (10th Cir. 2019) (internal quotation marks omitted)

(Title VII retaliation). “If the protected conduct is closely followed by the adverse action,

courts have often inferred a causal connection.” Bekkem v. Wilkie, 915 F.3d 1258,

1271 (10th Cir. 2019) (observing that a reprimand on the same day a plaintiff engaged

in protected activity is sufficient to establish a prima facie case of retaliation); see also

Higgens, 2018 WL 327241, at *10. 3

       Plaintiff has alleged that she was denied an IEP or 504 Plan evaluation within

several days of reporting the sexual assault and sexual harassment to BHS. The Court

finds that the close temporal connection between Plaintiff’s protected activity and the

subsequent adverse action undertaken by BHS is sufficient to support an inference of

causation. See Bekkem, 915 F.3d at 1271. Plaintiff has therefore stated a prima facie

case of Title IX retaliation.

       The burden therefore shifts under McDonnell Douglas to Defendants to articulate

a legitimate, non-retaliatory reason for the adverse action. Defendants have utterly



       3
         No party addresses whether a Title IX retaliation claim, like a Title VII retaliation claim
requires proof that “the desire to retaliate was the but-for cause of the challenged . . . action.”
Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013). However, the Court finds
that even if the higher burden of but-for causation applies, Plaintiff has sufficiently alleged a
causal connection.

                                                 19
failed to do so. The Court therefore has before it a plausibly alleged and unrebutted

prima facie case of Title IX retaliation. As a consequence, Defendants’ Motion is

denied as to the Title IX retaliation claim.

C.     42 U.S.C. § 1983 Equal Protection—Deliberate Indifference to Sexual
       Harassment (Claim 4)

       1.     Individual Capacity Claims

       “Qualified immunity shields federal and state officials from money damages

unless a plaintiff pleads facts showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was ‘clearly established’ at the time of the

challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). W hen a defendant

asserts the defense of qualified immunity, the burden shifts to the plaintiff to overcome

the asserted immunity. Riggins v. Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009).

       “[A] government official or supervisory employee may be held liable under

section 1983 upon a showing of deliberate indifference to known sexual harassment.”

Murrell, 186 F.3d at 1250. A plaintiff must prove “(1) a continuing, widespread, and

persistent pattern of misconduct by the state; (2) deliberate indifference to or tacit

authorization of the conduct by policy-making officials after notice of the conduct; and

(3) a resulting injury to the plaintiff.” Rost, 511 F.3d at 1125.

       Significantly, Defendants do not contest that the legal right Plaintiff alleges was

violated was clearly established. Defendants deny only that the Plaintiff has failed to

plausibly allege the violation of that statutory or constitutional right. Specifically,

Defendants argue that Plaintiff has failed to plausibly allege deliberate indifference, and

that they are therefore entitled to qualified immunity. (ECF No. 28 at 15–16.) Plaintiff


                                               20
disagrees, and in response sets forth how she has alleged that each Individual

Defendant was deliberately indifferent. The Court will address each individual in turn.

              a.     Smith

       Defendants argue that Plaintiff has “not alleged facts from which this Court could

infer that Mr. Smith . . . caused Plaintiff harm by not suspending Student 1 sooner than

November 8.” (ECF No. 28 at 19.) The Court disagrees. As discussed above, Plaintiff

plausibly alleged that Det. Rush told Smith about the sexual assault and rape, including

the on-campus assaults, on November 1. Despite Det. Rush’s recommendation to

segregate Student 1 from Plaintiff or establish a safety plan for Plaintiff at that time,

Smith did not take any action. Indeed, no action was taken to remove Student 1 from

BHS until November 8. In the meantime, Student 1 routinely appeared around Plaintiff

at BHS, and Student 1’s friends openly commented that Plaintiff was trying to ruin

Student 1’s life because she reported the assault. (ECF No. 15 ¶¶ 37–39.) As a result,

Plaintiff came home from BHS in hives. (Id. ¶ 40.) Plaintiff has plausibly alleged that

Smith knew of the sexual assault and rape, acted with deliberate indifference by failing

to do anything after learning of the sexual assault, and that Plaintiff suffered injury as a

result. Therefore, and given the limited nature of the qualified immunity argument

articulated by the Defendants, Smith is not entitled to qualified immunity, and

Defendants’ Motion is denied as to him.

              b.     Weaver

       Defendants next contend that Plaintiff fails to plausibly allege that Weaver was

deliberately indifferent given that she had notice of the sexual assault and harassment.

(ECF No. 28 at 19–20.) The Court agrees.

                                             21
      Weaver apparently learned of the sexual assault and harassment via two

voicemails from Plaintiff’s Mother on November 7. (ECF No. 15 ¶ 42, 52.) W eaver

returned Plaintiff’s Mother’s calls that same day, and discussed various options to

reduce the harassment Plaintiff experienced at school. (Id. ¶¶ 52–53.) Weaver

informed Plaintiff’s Mother that Student 1 had a right to attend BHS, and suggested that

Weaver could not do anything unless criminal charges were filed. (Id. ¶¶ 56–57.)

However, Student 1 was suspended the following day. (Id. ¶ 64.) Weaver then worked

to develop a plan for Plaintiff’s academics. (Id. ¶ 67.) On November 9, Weaver and

Quintanilla spoke with Plaintiff’s Mother on the phone and in person to discuss options.

Later, in early December, Plaintiff’s Mother again expressed concerns about

harassment and Student 1’s appearance on cam pus. Weaver told Plaintiff’s Mother

that she had contacted security about Student 1’s car. Plaintiff’s Mother continued to

report episodes of verbal harassment to Weaver. In response to one instance of

harassment, Student 4 was reprimanded and order not to contact Plaintif f.

      Taken as true, these allegations demonstrate that Weaver promptly responded

to Plaintiff’s Mother’s concerns and moved quickly to address the ongoing harassment

as Weaver was made aware of it. They do not plausibly support a claim that Weaver

was deliberately indifferent to the ongoing harassment of the Plaintiff. Accordingly,

Weaver is entitled to qualified immunity, and the Court grants the Motion as to her.

             c.     Quintanilla

      Plaintiff has similarly failed to state a claim for deliberate indifference against

Quintanilla. Plaintiff’s Mother first contacted Quintanilla on November 6, and asked her

to return the call. Plaintiff’s Mother left another message for Quintanilla on November

                                            22
7. On November 8, Dr. Patterson informed Plaintiff’s Mother that Quintanilla was

charged with handling the situation. That same day, Quintanilla called Plaintiff’s Mother

to discuss the sexual assault and harassment. While Quintanilla initially told Plaintiff’s

Mother that Student 1 could not be suspended f or his behavior, BHS suspended him

later that day, and Quintanilla relayed that information to Plaintiff’s Mother. On

November 9, Plaintiff’s Mother and Quintanilla talked by phone and in person about the

events. Later, on December 6, when Plaintiff’s Mother again contacted Quintanilla to

express concern about Student 1’s return to campus and a lack of protection for

Plaintiff at BHS, Quintanilla admitted to a miscommunication with Student 1, explained

the difficulty in guaranteeing that Student 1 would not return to campus, and told

Plaintiff’s Mother that the only way to guarantee no contact would be for Plaintiff to

enroll in homebound services.

       Taking the facts pled and reasonable inferences therefrom in the light most

favorable to Plaintiff, these allegations do not support a claim of deliberate indifference;

rather, they show that Quintanilla responded relatively promptly and reasonably to the

concerns raised by Plaintiff’s Mother. Without more, Plaintiff has not stated a claim

against Quintanilla, and Quintanilla is therefore entitled to qualified immunity.

Accordingly, the Motion is granted as to her.

              d.     Genereux

       Plaintiff alleges on information and belief that Genereux “would have been

informed” of Student 1’s prior assault of Student 2, Student 1’s rape and sexual assault

of Plaintiffs, and the intimidation and harassment of Student 1. (ECF No. 15 ¶ 114.)

She also alleges that Genereux would have “communicated about these events with

                                             23
BHS assistant principals, Mr. Smith and Ms. Weaver.” (Id.) Finally, Plaintiff alleges that

Genereux did not take steps to address Plaintiff’s sexual assault and rape, or the

subsequent bullying at BHS. (Id. ¶ 115.)

       The Court finds that Plaintiff has not plausibly alleged that Genereux acted with

deliberate indifference to any knowledge of sexual assault or harassment. First,

Plaintiff does not state when Genereux would have had actual knowledge of the sexual

assault or harassment. Absent any indication of when Genereux would have learned of

the events, it is difficult to say that Genereux acted with deliberate indifference.

Moreover, if Genereux was, as Plaintiff alleges, in communication with Smith and

Weaver, presumably Genereux also knew of Weaver’s and Smith’s efforts to address

the situation after November 8. And as discussed above, the Court has already

concluded that Plaintiff failed to allege that Weaver was deliberately indifferent. On the

facts pled in the Complaint, Plaintiff has not plausibly alleged that Genereux was

deliberately indifferent. Accordingly, she is entitled to qualified immunity, and the Court

grants the Motion with respect to her.

              e.     Fiedler

       Plaintiff’s alleges that Plaintiff’s Mother left a detailed message about the assault

and subsequent harassment with Fiedler’s receptionist. (ECF No. 15 ¶ 47.) Plaintiff

also alleges on information and belief that Fiedler “would have been informed” of the

phone call. (Id. ¶ 50.) In addition, Plaintiff claims that Fiedler did not address the

sexual assault and rape, or the harassment Plaintiff suffered at BHS. (Id. ¶ 51.) The

day after Plaintiff’s Mother called Fiedler, Dr. Patterson, another individual in the District



                                             24
office, called Plaintiff’s Mother to inform her that Quintanilla would handle the situation.

(Id. ¶ 63.) Thereafter, Plaintiff’s Mother discussed the assault and harassment with

Quintanilla.

       Defendants argue that Plaintiff has failed to adequately allege that Fiedler had

knowledge of the harassment or that he consciously ignored the harassment. The

Court agrees. First, Plaintiff does not plausibly plead that Fiedler himself had actual

knowledge of the assault and harassment. Moreover, taking reasonable inferences in

favor of Plaintiff, Plaintiff has not plausibly pled that, even if Fiedler knew of the assault

and harassment, he acted with deliberate indifference. The day after Plaintiff’s Mother

called two individuals at the District office, Dr. Patterson followed up and told Plaintiff’s

Mother that a BHS official, Quintanilla, would work with her to address the situation.

Plaintiff has not alleged that it was inadequate for only one of the District officials that

Plaintiff’s Mother contacted to return her calls. Plaintiff has thus failed to plead that

Fiedler was deliberately indifference to known conduct. Fiedler is thus entitled to

qualified immunity, and the Motion is granted as to him.

       2.      Official Capacity Claims

       “It is well established that [claims against the individual defendants in their official

capacities] are to be treated as against the governmental entity the official represents.”

Meyer v. Bd. of Cnty. Comm’rs, 482 F.3d 1232, 1237 (10th Cir. 2007). “T he defense of

qualified immunity is only available in suits against officials sued in their personal

capacities, not in suits against officials sued in their official capacities.” Cox v. Glanz,

800 F.3d 1231, 1240 n. 1 (10th Cir. 2015) (internal q uotation marks omitted and

alteration incorporated).

                                              25
       The Individual Defendants are employees of the District. (ECF No. 15 ¶ 5.)

Because Plaintiff asserts Claim 4 against Individual Defendants in their individual and

official capacities, Plaintiff also brings Claim 4 against the District, although the District

is not explicitly named as a defendant for that claim. (Id. at 24.) Defendants move to

dismiss the individual capacity claims, invoking qualified immunity for each of the

Individual Defendants, but do not raise any argument as to why the official capacity

claim against the District should be dismissed. Accordingly, the Court will not dismiss

Claim 4 against the District.

       As discussed above, the Court will grant the Motion as to Fielder, Genereux,

Quintanilla, and Weaver in their individual capacities. Because the official capacity

claims against those individuals are, in essence, a claim against the District, which is

already a named defendant in this lawsuit, there is no reason to duplicatively name any

of these Individual Defendants in their official capacity as well. On the Court’s own

motion, therefore, they are also dismissed in their official capacities, and will therefore

no longer be party defendants in this action in any capacity.

       On the Court’s own further motion, the Court will substitute the District as the

named defendant for the official capacity claim against Smith because the District is

already a party to the suit and Claim 4 is properly brought against the District. With

respect to Smith, he remains as a party defendant in his individual capacity only.

D.     42 U.S.C. § 1983 Equal Protection—Sex Discrimination (Claim 3)

       Plaintiff also sues the Individual Defendants in their individual and official

capacities under 42 U.S.C. § 1983, asserting that the Individual Defendants violated

Plaintiff’s rights under the Equal Protection Clause by discriminating against her on the

                                              26
basis of sex. (ECF No. 15 ¶ 156–73.) Specifically, Plaintiff alleges that Defendants

created a hostile environment “because of [Plainitff’s] sex,” which caused Plaintiff to

withdraw from BHS and deprived her of her right to a public education free from sex-

based discrimination. (Id. ¶¶ 162–63.) Plaintiff also alleges that Fielder, Genereux,

Smith, and Weaver “showed deliberate indifference to [Plaintiff’s] sexual assault and

rape and the subsequent harassment and bullying that occurred on a daily basis at

BHS.” (Id. ¶ 169.)

       “[F]ederal courts have dismissed claims pursuant to Fed. R. Civ. Pro. 12(b)(6)

when those claims are duplicative of other claims in the suit.” Sw. Re, Inc. v. G.B.

Investments Reinsurance Co., 2011 WL 13114921, at *1 (D.N.M. June 17, 2011). A

court may also own its own motion strike “any redundant, immaterial, impertinent, or

scandalous matter.” Fed. R. Civ. P. 12(f)(1). “District courts have discretion to dismiss

duplicative claims unless they address two separate wrongs.” Thouvenell v. City of

Pittsburg, Kan., 2018 WL 3068199, at *3 (D. Kan. June, 21, 2018).

       Because Plaintiff’s sex discrimination claim is premised on deliberate

indifference to sexual harassment, Claim 3 appears to be wholly duplicative of Claim 4.

Indeed, the parties discuss Claims 3 and 4 together, and seemingly both understand

deliberate indifference to sexual harassment to be a central element of the claims.

(ECF No. 28 at 16; ECF No. 33 at 12.) And Plaintif f does not appear to allege any form

of sex discrimination apart from deliberate indifference to sexual harassment.

Accordingly, the Court will dismiss Claim 3 in its entirety. However, since the Court

cannot exclude the possibility that Plaintiff intended something other than a deliberate



                                            27
indifference to sexual harassment claim under § 1983, Claim 3 will be dismissed

without prejudice.

E.     Declaratory and Injunctive Relief (Claim 5)

       Finally, Plaintiff also brings a claim for declaratory and injunctive relief. (ECF No.

15 ¶¶ 198–203.) Specifically, Plaintiff requests a declaratory judgment that

“Defendants’ rules, regulations, policies, and procedures are unconstitutional and v oid;

and Defendants have under color of law deprived her of her rights, privileges, and

immunities as guaranteed by the Constitution and Laws of the United States.”

(Id. ¶ 201.) She also seeks injunctive relief in the form of a temporary restraining order,

preliminary injunction, and permanent injunction ordering Defendants to immediately

and perpetually refrain from discriminatory conduct. (Id. ¶ 202.) Finally, Plaintiff

requests that the Court award Plaintiff “such other and further relief as this Court may

deem proper, including but not limited to requiring Defendants to effect proper training

to prevent the recurrence of such conduct.” (Id.)

       Defendants argue that Plaintiff’s claim for declaratory and injunctive relief are

derivative of her § 1983 claims, and thus fail because Plaintiff’s § 1983 claims are not

viable. (ECF No. 28 at 20–21.) The Court agrees with the general legal principle that

when a request for declaratory or injunctive relief is based on claims that do not survive

a motion to dismiss, the request for the related equitable relief should likewise be

dismissed. On this record, however, the Court cannot fully grant Defendants the relief

they seek. As discussed above, Claim 4—the § 1983 deliberate indifference to sexual

harassment claim—remains viable and will proceed against the District and Smith in his



                                             28
individual capacity. Accordingly, the Motion to dismiss the declaratory and injunctive

relief claims against the Individual Defendants other than Smith will be granted, but it

will be denied with respect to the District and Smith.4

       Defendants also cursorily argue that Plaintiff lacks standing to pursue an

equitable claim because she has not alleged a likelihood of future harm. First, the

Court notes that if Plaintiff indeed seeks a temporary restraining order or preliminary

injunction (ECF No. 15 ¶ 202), she has failed to bring an appropriate motion for such

relief. Fed. R. Civ. P. 65; D.C.COLO.LCivR 65.1; D.C.COLO.LCivR 7.1(d) (“A motion

shall be filed as a separate document.”). In addition, in the Court’s view, Defendants

argument and Plaintiff’s response do not come close to adequately developing the

applicable law or material facts in such a manner as would permit the Court to decide

this issue at this time. See Hunter, 739 F.3d at 495. For this additional reason the

Court will deny Defendants’ Motion to dismiss Plaintiff’s claim for declaratory and

injunctive relief as they pertain to the District and Smith. Plaintiff is on notice, however,

that the Court will look closely at these arguments to the extent they are raised in a

subsequent motion for summary judgment.




       4
          The Court notes that the purpose of a declaratory judgment is “to define the legal
rights and obligations of the parties in anticipation of some future conduct, not simply to
proclaim liability for a past act.” Lawrence v. Kuenhold, 271 F. App'x 763, 766 (10th Cir. 2008).
It appears that Plaintiff’s requested declaratory relief addresses both the constitutionality of
Defendants’ rules and regulations, and liability for a past act. However, because Defendants do
not raise the appropriateness of the declaratory relief requested, the Court will not address it at
this time. United States v. Hunter, 739 F.3d 492, 495 (10th Cir. 2013) (deeming waived an
argument inadequately developed in opening brief); Thompson R2-J Sch. Dist. v. Luke P., ex
rel. Jeff P., 540 F.3d 1143, 1148 n.3 (10th Cir. 2008) (same); Rojem v. Gibson, 245 F.3d 1130,
1141 n.8 (10th Cir. 2001) (same).

                                                29
                                   IV. CONCLUSION

     For the reasons set forth above, the Court ORDERS as follows:

1.   Defendants’ Motion to Dismiss (ECF No. 28) is GRANTED IN PART and

     DENIED IN PART as stated above;

2.   The Motion is GRANTED as follows:

     a.     Claim 3 is DISMISSED WITHOUT PREJUDICE as to all Defendants; and

     b.     Claim 4 is DISMISSED WITHOUT PREJUDICE as to Fielder, Genereux,

            Quintanilla, and Weaver in their individual and official capacities, and as

            to Smith in his official capacity;

     c.     Claim 5 is DISMISSED WITHOUT PREJUDICE as to Fielder, Genereux,

            Quintanilla, and Weaver;

3.   The remainder of the Motion is DENIED;

4.   As to Claim 3, the Court substitutes the District as the proper def endant for the

     claim against Smith in his official capacity;

5.   The stay of discovery pending a decision on the Motion (ECF No. 37) is LIFTED;

6.   The parties and the Clerk of Court are DIRECTED to amend the caption of this

     case in all future filings to reflect the Court’s instant Order; and

7.   The parties are FURTHER DIRECTED to jointly contact the chambers of U.S.

     Magistrate Judge N. Reid Neureiter no later than February 26, 2020 to set a

     status conference or other such proceeding as Judge Neureiter deems

     appropriate to move this case forward.




                                            30
Dated this 24th day of February, 2020.

                                         BY THE COURT:




                                         William J. Martínez
                                         United States District Judge




                                    31
